     Case: 3:20-cr-00026-RAM-RM Document #: 91 Filed: 09/21/21 Page 1 of 3




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
                      v.                       )       Case No. 3:20-cr-0026
                                               )
JAHVID ALEXANDER and JESTUS LARS               )
FRANCIS,                                       )
                Defendants.                    )
                                               )
                                               )

                                           ORDER
       BEFORE THE COURT is the Motion for New Hearing Date and Request to Terminate
Deadlines for the trial in this matter, currently scheduled for October 4, 2021. For the reasons
stated herein, the Court will grant the motion. The time to try this case is extended up to and
including March 14, 2022.
       On September 17, 2021, the United States (the “Government”) filed a motion to
reschedule the trial date, terminate the current trial deadlines, and continue the suppression
hearing currently scheduled on September 23, 2021. (ECF No. 90.) In the motion, the
Government cites this Court’s Twenty-Sixth Order Concerning Operations under which the
Court is currently operating. The Government asserts that Defendants do not consent to the
suppression hearing being held via videoconference but do not object to the Government
moving to continue the hearing and jury trial. Moreover, the Government represents that it
currently has five (5) witnesses under subpoena to appear for the suppression hearing, one
of which cannot attend on the scheduled date due to a medical appointment that cannot be
rescheduled. The Government thus requests that the hearing and trial be rescheduled.
       In response to the COVID-19 pandemic, the Chief Judge of the District Court of the
Virgin Islands entered a general order concerning operations of the Court on March 17, 2020.
The Chief Judge has thus far extended the order sixteen times, finding that the ends of justice
require excluding March 18, 2020, through September 30, 2021, from the Speedy Trial count
in all criminal matters.
      Case: 3:20-cr-00026-RAM-RM Document #: 91 Filed: 09/21/21 Page 2 of 3
United States v. Alexander et al.
Case No.: 3:20-cr-0026
Order
Page 2 of 3

          To date, the COVID-19 virus has claimed more than 676,000 lives in the United States
(68 of which have been in the U.S. Virgin Islands). COVID-19 continues to present an
unpredictable threat to public health and safety, as shown in the recent surge in COVID-19
cases both in the continental United States and the Virgin Islands. As a multi-defendant case,
this case presents significant challenges for the Court to comply with social distancing
guidelines during the jury trial. Practical considerations would require additional spacing for
Defendants, counsel, and jurors—and the potential for additional jurors in the courtroom.
As such, the Court finds that extending the period within which Defendants may be tried
under the Speedy Trial Act is necessary for the protection and well-being of the Defendants,
the jury, the prosecutors, the witnesses, the Court’s personnel, and the general public at
large.1
          The premises considered, it is hereby
          ORDERED that the United States’ Motion for New Hearing Date and Request to
Terminate Deadlines, ECF No. 90, is GRANTED; it is further
          ORDERED that the evidentiary hearing on Defendant Alexander’s Motion to
Suppress, ECF No. 67, previously scheduled for September 23, 2021, is hereby
RESCHEDULED to commence promptly at 9:30 a.m. on February 10, 2022, in St. Thomas
Courtroom 1; it is further
          ORDERED that the parties SHALL provide the Clerk of Court with a USB Flash Drive
containing electronic versions of exhibits for the hearing no later than February 5, 2022;2 it
is further
          ORDERED that the time beginning from the date of this order granting an extension
through March 14, 2022, SHALL be excluded in computing the time within which the trial in
this matter must be initiated pursuant to 18 U.S.C. § 3161; it is further



1The Speedy Trial Act also excludes “[a]ny period of delay resulting from other proceedings concerning the
defendant, including . . . (D) delay resulting from any pretrial motion, from the filing of the motion through the
conclusion of the hearing on, or other prompt disposition of, such motion. . . .” 18 U.S.C. § 3161(h)(1).
2Counsel are advised to consult with Court technical staff to determine the proper format for saving electronic
versions of exhibits. The Government’s trial exhibits shall be labelled sequentially beginning with
Government’s Exhibit 1. Defense exhibits shall be labelled sequentially beginning with Defense Exhibit A.
      Case: 3:20-cr-00026-RAM-RM Document #: 91 Filed: 09/21/21 Page 3 of 3
United States v. Alexander et al.
Case No.: 3:20-cr-0026
Order
Page 3 of 3

         ORDERED that the parties SHALL file and serve a pre-trial brief no later than March
7, 2022, which shall include the following: (a) proposed list of witnesses; (b) proposed list of
exhibits; (c) estimated length of case-in-chief and case-in-defense; (d) proposed non-
standard voir dire questions; and (e) proposed non-standard jury instructions related to the
elements of the charges and defenses; it is further
         ORDERED that the parties SHALL provide the Clerk of Court with a USB Flash Drive
containing electronic versions of exhibits for the trial no later than March 9, 2022; and it is
further
         ORDERED that the jury selection and trial in this matter SHALL commence promptly
at 9:00 a.m. on March 14, 2022, in St. Thomas Courtroom 1.




Dated: September 21, 2021                          /s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   Chief Judge
